By the Court,

Savage, Ch. J.
Is this forgery 1 Forgery has often been defined by learned jurists. By Mr. Justice Blackstone, “ forgery is the fraudulent making or alteration of a writing, to the prejudice of another’s rightby Bidler, justice, “ the making a false instrument with intent to deceive by Baron Eyre, “ a false "signature with intent to deceive.” Again ; “the false making an "instrument which purports, on the face of it, to be good and valid for the purposes for which it was created, with a design to defraud by Grose, justice, “the .false making a note or other instrument with intent to defraudby Mr. East, “ the false making of any written instrument, for. the purpose of fraud and deceit(2 E. P. C. 852, 3 :) by Mr. Chitty, “ the false making or alteration of such writings as either at common law or by statute are its objects," with intent to defraud another.” (3 Chilly’s Cr. L 1022.) This writer notices a distinction between forgery and fraud ; that the latter must actually take effect, while the former is complete, though no one’ is actually injured if the tendency and intent to defraud be manifest. As to what false making is necessary to constitute the offence, it has been held that a party may make a false deed in his own name, by antedating for instance, so as to prejudice a prior-grantee. So by endorsing a bill of exchange in his own name, when he is not the real payee. (2 E. P. C. 855. 4 T. R. 28.) On this principle, we held Peacock guilty *201of forgery, for endorsing the permit for the delivery of a quantity of coal with his own name, knowing that he was not the real consignee of the coal, though of the same name. (6 Cowen, 72.) So making a fraudulent alteration or erasure in any material part of a true instrument, or any alteration which gives it a new operation, as by altering the date of a bill of exchange after acceptance, whereby the payment was accelerated. (4 T. R. 320. 3 Ch. Cr. L. 1038. 2 East's P. C. 855.)
As to what shall be considered a warrant or order under the statute, the document forged must be such as appears to give to the bearer a disposing power over the property which he demands: it must assume to transfer the right, at least, of the custody of the goods to the offender. (3 Ch. Cr. L. 1033.)
Such are the principles applicable to cases of forgery of the description of the present. This is not like the case of the bill of exchange, with the date altered after acceptance and before payment. Here the order was paid. Suppose a bill of exchange or promissory note, paid and taken up by the maker, who then, for purposes of fraud, alters the date, would such alteration constitute forgery % Suppose the defendant in this case, instead of prefixing the figure 1 to the figure 4, in the date of the order which had been paid and taken up, had drawn an entire new order of the date of the 14th November, would that have been forgery 1 Here was no intermeddling with an instrument, the property of another. Here was no use of the name of another. Here was, indeed, a fraudulent intent; but in the act of altering the date, or drawing a new order of his own, there was no necessary tendency to fraud. The order was not at all necessary to aid in the perpetration of the fraud which the defendant contemplated, and which he effected without the order. The paper in his own hands could have no effect, and was no evidence in his defence to the action on the note; and had he produced the witness to prove the delivery of the cow under it, that witness must have falsified the order and defeated the fraud. It is not necessary, however, that fraud should be perpetrated to constitute this offence. An intent is sufficient, with a tendency to effectuate fraud. My objections to this conviction are, 1. That this paper, after it was delivered *202up to the defendant, was no instrument at all in the legal acceptation of the term ; 2. There was no false making. The order purported to be drawn by the defendant, and it was so drawn. It purported to- be dated the 14th November, and it was so dated. ■ And 3. The order had no tendency to aid in the fraud. I am, therefore, of opinion that the court of oyer and terminer be advised, to arrest the judgment.